Order, *303Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered on or about June 9, 2006, which denied defendant’s motion to be resentenced pursuant to the Drug Law Reform Act of 2005, unanimously affirmed.
The court correctly denied defendant’s motion since he was less than three years from his parole eligibility date when he filed the motion (see People v Bautista, 26 AD3d 230 [2006], appeal dismissed 7 NY3d 838 [2006]). Since defendant was clearly ineligible, as a matter of law, for resentencing, there was no reason for the court to assign counsel or conduct a hearing (see People v Santana, 44 AD3d 340 [2007]). Concur—Marlow, J.P, Nardelli, Williams and McGuire, JJ.